        Case 1:20-cv-04389-MKV Document 109 Filed 03/31/21 Page 1 of 22

                                                                                    USDC SDNY
                                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                       DOC #:
                                                                                    DATE FILED: 3/31/2021
 ARCESIUM, LLC,

                              Plaintiff,                                1:20-cv-04389 (MKV)
                  -against-                                          OPINION AND ORDER
                                                                    GRANTING MOTION TO
 ADVENT SOFTWARE, INC., and SS&C                                          DISMISS
 TECHNOLOGIES HOLDINGS, INC.

                              Defendants,

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff Arcesium, LLC brings this action against Defendants Advent Software, Inc. and

SS&C Technologies Holdings, Inc. for violations of federal and state antitrust law as well as

claims under state law for breach of contract, tortious interference, and unfair competition.

Previously, Plaintiff, pursuant to the Parties’ “Reseller Agreement,” was authorized to sell

licenses to use Defendants’ portfolio accounting software called Geneva, which is widely used

by various types of investment funds and portfolio managers. However, Plaintiff claims that

Defendants wrongfully terminated the agreement and then extinguished certain residual rights

that Plaintiff was entitled to exercise even after termination. Plaintiff alleges that the actions

were part of a singular scheme to cut Plaintiff out of the market and to harm competition in the

market for portfolio accounting and post-trade solutions for investment firms. Defendants

moved to dismiss Plaintiff’s Complaint on several grounds, including that Plaintiff failed to

adequately establish antitrust standing and relevant markets effected by anticompetitive conduct.

For the reasons that follow, Defendants’ Motion to Dismiss is GRANTED.




                                                  1
         Case 1:20-cv-04389-MKV Document 109 Filed 03/31/21 Page 2 of 22




                                       FACTUAL BACKGROUND

A.      Fact Giving Rise to the Dispute

        The facts as stated herein are drawn from Plaintiff’s Complaint, ECF No. 1 (“Compl.”),

and are assumed to be true for the purpose of the Motion. See Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009).

        Plaintiff Arcesium is a financial services company that provides middle- and back-office

support for investment funds and fund administrators. Compl. ¶ 26. Specifically, since 2015,

Arcesium has marketed the Arcesium Platform (the “Platform”), which provides real-time

information and administration of a firm’s investments, order management, and oversight of

administrators. Compl. ¶¶ 25-26. As designed, the Platform manages all of a firm’s post-trade

activities, including reconciliation of accounts and cash and collateral management. Compl. ¶¶

21, 27. However, the Platform as designed did not include so-called “portfolio accounting

software.” 1 Instead, Arcesium partnered with Defendant Advent Software to license Advent’s

proprietary portfolio accounting software, Geneva, and to incorporate it into the Platform.

Compl. ¶ 27. Plaintiff alleges that Geneva is an industry standard portfolio accounting software.

Compl. ¶ 27. Arcesium’s Platform then integrates the other functionality of the Platform with

Geneva and eliminates firm’s reliance on separate systems for their back-office solutions.

Compl. ¶¶ 31-32.

        Advent, the company that developed Geneva, was purchased by Defendant SS&C in

2015, after Advent had already, according to Plaintiff, become “a dominant provider of Post-



1
  As described in Plaintiff’s Complaint, “portfolio accounting software” provides firms with easily managed
accounting tools to maintain the firm’s books and records. Compl. ¶ 18. Portfolio accounting software also allows a
firm to easily run reports required by various regulatory authorities. Compl. ¶ 18. Plaintiff alleges that “the vast
majority, if not all, Complex Funds [defined as investment firms with more than $5 billion in assets under
management] . . . use Portfolio Accounting Software.” Compl. ¶ 19.



                                                         2
         Case 1:20-cv-04389-MKV Document 109 Filed 03/31/21 Page 3 of 22




Trade Solutions.” 2 Compl. ¶¶ 34-35. Like Arcesium, SS&C also markets and sells Post-Trade

Solutions to investment firms. Compl. ¶¶ 35, 40. Plaintiff alleges that SS&C has used Geneva,

as the industry standard portfolio accounting software, and the threat to funds of losing access to

Geneva, in order to dominate the market and push out competitors. See Compl. ¶¶ 38, 40.

         As is done by most consumer software providers, Defendants provide individual funds

with a “license key” to enable Geneva to function on the fund’s system. Compl. ¶ 37. Funds can

secure a license for Geneva either directly from Defendants or through an authorized reseller,

which may include the fund’s administrator or provider of Post-Trade Solutions. Compl. ¶ 39.

In March 2015, Arcesium entered into a Reseller Agreement with Advent allowing Arcesium to

incorporate Geneva into the Platform and sell the software to Arcesium’s customers. Compl. ¶¶

50-51; see Declaration of John Nathanson in Support of Motion to Dismiss, ECF No. 83, Ex. A

(the “Reseller Agreement). 3 The Reseller Agreement expired by its terms in January 2020, with

automatic renewal. Compl. ¶ 54; Reseller Agreement § 10.1. But either party, with 90 days’

notice, could elect not to renew the agreement. Compl. ¶ 54, Reseller Agreement § 10.2. The

Reseller Agreement also could be terminated for cause, when there existed “a material breach of

the [Reseller Agreement] that remain[ed] uncured after a 30-day notice-and-cure period. Compl.

¶¶ 54, 61; Reseller Agreement §§ 10.3.




2
  As defined in the Complaint, “Post-Trade Solutions” include software and systems designed to assist funds in
executing “post-trade tasks, including (i) portfolio accounting, (ii) cash management, (iii) collateral management,
(iv) data management and corporate action processing, and (v) reconciliation.” Compl. ¶ 21. The Court understands
Arcesium’s Platform to be an example of a system that provides “Post-Trade Solutions.”
3
  The Reseller Agreement was attached in full to the declaration of counsel submitted in support of Defendants’
motion to dismiss. The contract was filed under seal to protect confidential customer names and trade secret
information. See Order Granting Letter Motion to Seal, ECF No. 85. However, throughout the publicly accessible
briefs in this case, both Parties cite to numerous provisions of the Reseller Agreement. The Court takes this to mean
that the content of the agreement that was referenced or included in the briefs is not confidential or subject to
sealing. The Court references some of these citations and provisions in this Opinion.



                                                          3
         Case 1:20-cv-04389-MKV Document 109 Filed 03/31/21 Page 4 of 22




        The Reseller Agreement also provided for “Continuation Rights” for Arcesium and its

then-existing customers in the event the Reseller Agreement expired.4 Compl. ¶¶ 55-60, Reseller

Agreement § 10.4. The Continuation Rights allowed any of Arcesium’s customers to continue

using Geneva, and provided that Advent would continue to provide support for these customers,

for any period under their then-existing “Customer Agreement” with Arcesium or any renewal

period agreed to by the Parties, as long as Arcesium continued to pay licensing fees to Advent. 5

Compl. ¶¶ 55-56, 59, Reseller Agreement § 10.4. However, if the Reseller Agreement was

terminated for cause as a result of a material breach by Arcesium, the Continuuation Rights last

only through the first renewal of a customer’s agreement with Arcesium, functionally phasing

out Arcesium’s access to the Geneva software without immediately burdening customers.

Compl. ¶ 57.; Reseller Agreement § 10.5. In any case, if the Reseller Agreement expired or was

terminated, Arcesium was then prohibited from “promoting, marketing, or offering to sell”

Geneva to anyone. Compl. ¶ 56; Reseller Agreement §§ 10.4-10.5.

        On October 1, 2019, Defendants provided to Arcesium notice of their intent not to renew

the Reseller Agreement upon its termination in January 2020. Compl. ¶ 64. The Parties

thereafter engaged in negotiations to renew or enter into a new agreement. See Compl. 65-66.

Arcesium alleges that in exchange for a proposed renewal of the Reseller Agreement, Defendants

sought to impose “predatory terms” to “effectively take Arcesium out of the marketplace,”

including limitations on Arcesium’s marketing of the Platform and prohibitions on marketing


4
  Plaintiff labels these as “Continuation Rights” in the Complaint, but Defendants point out that the term does not
appear in the Reseller Agreement at all. See Memorandum of Law in Support of Motion to Dismiss, ECF No. 79, at
7. Nonetheless, the Court employs the term here as used in the Complaint to refer to Arcesium’s rights that survive
the termination of the Reseller Agreement.
5
  As alleged, the Continuation Rights could extend in perpetuity, provided that Arcesium and its customer continued
to renew their customer agreement. Compl.¶ 56. However, Defendants point out that Reseller Agreement gives
Defendants the ability to terminate a customer’s sub-license to use Geneva on 35 days’ notice. See Memorandum of
Law in Support of Motion to Dismiss, ECF No. 79, at 7 (citing Reseller Agreement § 6.9).



                                                         4
        Case 1:20-cv-04389-MKV Document 109 Filed 03/31/21 Page 5 of 22




Geneva to certain groups of customers entirely. Compl. ¶ 66. Because the Parties were unable

to negotiate a renewed Reseller Agreement, the existing contract expired on January 10, 2020.

Compl. ¶ 70.

       In April 2020, Defendants sent a letter to Arcesium stating that Arcesium was in breach

of the Reseller Agreement “by continuing to market [Geneva] to multiple prospective Customers

since the expiration of the Agreement.” Compl. ¶ 87. The letter then purported to terminate all

of Arcesium’s rights under the Reseller Agreement, including the Continuation Rights that had

survived the termination of the agreement in January. Compl. ¶ 87. Following receipt of the

letter, SS&C terminated Arcesium’s access to a Geneva support portal and did not renew

Arcesium’s Geneva developer license (which had allowed Arcesium to package Geneva into the

Platform). Compl. ¶ 94.

       Arcesium contends that it did not market Geneva after the termination of the Reseller

Agreement. Compl. ¶¶ 86, 88, 91. Plaintiff further alleges that following the termination of its

continuation rights, it has lost business as customers have abandoned Arcesium’s Platform in

favor of Defendants’ Post-Trade Solutions (because it is compatible with Geneva) or because

customers’ new agreements with Defendants preclude them from using Arcesium to service their

Geneva software. See, e.g., Compl. ¶¶ 73, 75, 100.

B.     Procedural History

       Plaintiff filed this action in June 2020. See Complaint, ECF No. 1. The Complaint

alleges that Defendants together, through their efforts to terminate the Reseller Agreement and

deny Arcesium the Continuation Rights to which it was entitled, violated federal and state




                                                5
         Case 1:20-cv-04389-MKV Document 109 Filed 03/31/21 Page 6 of 22




antitrust laws, New York state business law, and committed several common law torts. 6

Specifically, by way of antitrust claims, the Complaint alleges violations of Sections 1 and 2 of

the Sherman Antitrust Act, 15 U.S.C. §§ 1-2, Section 3 of the Clayton Act, 15 U.S.C. § 14 , and

the New York Donnelly Act, N.Y. Gen. Bus. L. § 340. See Compl. ¶¶ 102-173. In addition to

the antitrust claims, the Complaint also alleges two breach of contract claims, two tortious

interference claims, and an unfair trade practices claim under New York General Business Law

Section 349. See Compl. ¶¶ 174-217.

        After the Complaint was filed but before Defendants responded to it, Plaintiff filed a

motion for a temporary restraining order based on the allegations in the Complaint, seeking to

require Defendants to provide renewed license keys for the Geneva accounts of certain Arcesium

customers whose access either was about to or did expire. See Proposed Order to Show Cause,

ECF No. 20, at 2. However, the Parties resolved the dispute without Court intervention, and the

motion was withdrawn. See Order, ECF No. 61.

        In support of their motion to dismiss the Complaint, Defendants filed a memorandum of

law [ECF No. 79] (“Def. Br.”) and a declaration of counsel with exhibits [ECF No. 80]. 7

Plaintiff opposed the motion by filing a memorandum of law [ECF No. 86] (“Opp.”) and a

declaration of counsel with exhibits [ECF No. 87]. Defendant then submitted a Reply

Memorandum of Law [ECF No. 91] (“Reply”) and a reply declaration of counsel [ECF No. 92].




6
 Multiple times throughout the Complaint, Plaintiff attempts to cast SS&C and Advent as a single entity following
SS&C’s purchase of Advent. See, e.g., Compl. ¶¶ 35, 87.
7
  Both Parties’ legal memoranda and declarations are filed twice on the ECF docket, one in a publicly accessible
redacted form and a second unredacted copy filed under seal. Compare, e.g., ECF No. 79 (Defendants’
memorandum in support of the motion to dismiss in redacted public form), with ECF No. 82 (sealed filing of the
unredacted version). Throughout this Opinion, the Court uses the ECF docket numbers of the publicly accessible
versions of the files.



                                                         6
        Case 1:20-cv-04389-MKV Document 109 Filed 03/31/21 Page 7 of 22




        After the motion was briefed, Defendants filed a letter directing the Court’s attention to

the decision in SEI Global Services, Inc. v. SS&C Advent and SS&C Technologies Holdings,

Inc., __ F. Supp. 3d __, 2020 WL 6262187 (E.D. Pa. 2020). Plaintiff previously had cited the

SEI Global Services case in support of its allegations in its complaint, since the facts there

mirrored Plaintiff’s allegations here. See Compl. ¶¶ 69-70. Defendants’ post-motion letter

advised the Court that the Pennsylvania district court had granted Defendants’ motion to dismiss

the SEI Global Services complaint with prejudice. Defendants urged the Court to adopt the same

reasoning here. See Letter to Court dated October 26, 2020, ECF No. 96. Plaintiff filed a letter

in response, attempting to distinguish the SEI Global Services decision from this case. See Letter

to Court dated October 27, 2020, ECF No. 98.

C.      Summary of Plaintiff’s Antitrust Allegations

        A plaintiff in an antitrust action must define the relevant markets at issue in the case and

particularize precisely what conduct they allege is anticompetitive. Cf. Tops Markets, Inc. v.

Quality Markets, Inc., 142 F.3d 90, 96 (2d Cir. 1998) (“[A] plaintiff initially must show that the

challenged action had an actual adverse effect on competition as a whole in the relevant

market.”). Therefore, before turning to the Parties’ arguments regarding the motion to dismiss, it

is useful to outline the specifics of Plaintiff’s antitrust allegations.

        Here, the Complaint alleges two relevant markets: 1) the market for Portfolio Accounting

Software and 2) the market for Post-Trade Solutions. Compl. ¶ 15. While Arcesium does not

compete with Defendants in the Portfolio Accounting Market, Arcesium does compete with

Defendants in the market for Post-Trade Solutions (i.e. both Arcesium and Defendants market

and sell Post-Trade Solutions platforms to firms and investment administrators). Compl. ¶ 27.

Plaintiff alleges two submarkets within each market: 1) sales to funds with more than $5 billion




                                                    7
        Case 1:20-cv-04389-MKV Document 109 Filed 03/31/21 Page 8 of 22




in assets under management (identified as “Complex Funds” in the Complaint), and 2) sales to

“Fund Administrators,” which provide outsourced services to “Complex Funds.” Compl. ¶ 16.

The Complaint contains no allegations regarding Defendants’ market share in the Post-Trade

Solutions market. However, Plaintiff does allege that Defendants, through the sale of Geneva,

hold approximately a 70 percent market share among Complex Funds in the Portfolio

Accounting Software market and a 60 percent market share among Fund Administrators in the

Portfolio Accounting Software market. Compl. ¶¶ 39, 101.

       Plaintiff alleges two types of actions which purportedly constitute anticompetitive

behavior. First, Plaintiff alleges that Defendants engaged in anticompetitive behavior when they

refused to renew the Reseller Agreement and did not offer terms for a renewed agreement that

Plaintiff found favorable. Compl. ¶¶ 65-71. Plaintiff broadly defines this behavior as a “refusal

to deal.” Compl. ¶¶ 73, 120, 137. As other evidence of Defendants refusal to deal, Plaintiff

points to Defendants’ alleged breach of the Reseller Agreement and termination of Arcesium’s

access to Geneva in connection with Arcesium’s alleged continued marketing and promotion of

Geneva. Compl. ¶¶ 87-94. Plaintiff alleges that as a result of Defendants’ refusal to deal,

Defendants “will further their market and/or monopoly power in the Relevant Markets, with

Defendants having the ability to impose anticompetitive price increases on their customers, while

reducing the quality of Post-Trade Solutions available to customers by denying customers access

to Arcesium’s unique offering.” Compl. ¶ 72.

       Second, Plaintiff alleges that Defendants also have entered into “exclusive dealing

arrangements” with customers as another form of anticompetitive behavior. In support of this

assertion, Plaintiff alleges that some, but not all, of Defendants’ license agreements for Geneva

prohibit the customer from working with Arcesium or using Arcesium to manage the customer’s




                                                 8
        Case 1:20-cv-04389-MKV Document 109 Filed 03/31/21 Page 9 of 22




Geneva software. Compl. ¶¶ 73-84. Plaintiff alleges that as a result of this behavior, it “has lost

significant business from potential customers” and that, if Defendants are allowed to continue

entering into the agreements, Arcesium “will lose additional business or be prevented from

obtaining additional business.” Compl. ¶ 82. Plaintiff also alleges that, similar to the

consequences of the refusal to deal, Defendants’ exclusive dealing arrangements will lead to

increased prices and lower quality products for consumers. Compl. ¶ 84.

                                       LEGAL STANDARD

       To survive a motion to dismiss for failure to state a claim on which relief may be granted

under Rule 12(b)(6), a plaintiff need only allege “sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The Court must “‘accept[] all of the complaint’s

factual allegations as true and draw[] all reasonable inferences in the plaintiff’s favor.’” Siegel v.

HSBC North America Holdings, Inc., 933 F.3d 217, 222 (2d Cir. 2019) (quoting Giunta v.

Dingman, 893 F.3d 73, 78-79 (2d Cir. 2018)). However, the Court is “‘not bound to accept

conclusory allegations or legal conclusions masquerading as factual conclusions.’” Id. (quoting

In re Facebook Initial Public Offering Derivative Litig., 797 F.3d 148, 159 (2d Cir. 2015)).

When considering a motion to dismiss, the Court is limited to a “facts stated on the face of the

complaint, . . . documents appended to the complaint or incorporated in the complaint by

reference, and . . . matters of which judicial notice may be taken.” Concord Assocs., L.P. v.

Entm’t Props. Tr., 817 F.3d 46, 51 n. 2 (2d Cir. 2016).

                                             ANALYSIS

       Defendants raise several arguments in favor of dismissing Plaintiff’s Complaint. First,

with regard to Plaintiff’s federal antitrust claims, Defendants argue that Arcesium lacks antitrust




                                                   9
        Case 1:20-cv-04389-MKV Document 109 Filed 03/31/21 Page 10 of 22




standing, see Def. Br. at 10-15, and has failed to allege monopolization and restraint of trade.

See Def. Br. at 15-29. With respect to Plaintiff’s state law claims, Defendants first argue that the

Court should decline supplemental jurisdiction over the claims. See Def. Br. at 29-30. Finally,

Defendants argue that if the Court does exercise jurisdiction, the state law claims here are

insufficiently pleaded. See Def. Br. at 30-40.

A.      Plaintiff Lacks Antitrust Standing

        Because “Congress did not intend the antitrust laws to provide a remedy in damages for

all injuries that might conceivably be traced to an antitrust violation,” Associated Gen.

Contractors of Cal., Inc. v. Cal. St. Council of Carpenters (AGC), 459 U.S. 519, 534 (1983), a

plaintiff asserting antitrust claims must demonstrate that it has “antitrust standing.” See IQ

Dental Supply, Inc. v. Henry Schein, Inc., 924 F.3d 57, 62 (2d Cir. 2019). “To satisfy antitrust

standing at the pleading stage a plaintiff must plausibly allege two things: (1) ‘that it suffered a

special kind of antitrust injury,’ and (2) ‘that it is a suitable plaintiff to pursue the alleged

antitrust violations and thus is an efficient enforcer of the antitrust laws.” Id. (quoting Gatt

Commc’ns, Inc. v. PMC Assocs., L.L.C., 711 F.3d 68, 76 (2d Cir. 2013)). In this case, Plaintiff

has failed plausibly to allege both an antitrust injury and that it is an efficient plaintiff.

        1)      Plaintiff Does Not Allege an Antitrust Injury

        In the Second Circuit, courts employ a three-part test for determining whether a Plaintiff

has alleged an antitrust injury. First, “the court ‘must identify[ ] the practice complained of and

the reasons such a practice is or might be anticompetitive.’” Id. (quoting Gatt Commc’ns, 711

F.3d at 76) (alteration in original). Then, assuming the Plaintiff has plausibly alleged some

anticompetitive behavior, the Court “must ‘identify the actual injury the plaintiff alleges . . .

[which] requires us to look to the ways in which the plaintiff claims it is in a worse position as a




                                                   10
          Case 1:20-cv-04389-MKV Document 109 Filed 03/31/21 Page 11 of 22




consequence of the defendant’s conduct.’” Id. (quoting Gatt Commc’ns, 711 F.3d at 76)

(alterations in original). In connection with this analysis, the plaintiff must explain why it is in a

“worse position” than it would have been absent the anticompetitive conduct. Id. at 63. Finally,

if a plaintiff has alleged both anticompetitive conduct and injury, the Court must “compare[] the

‘anticompetitive effect of the specific practice at issue to the actual injury the plaintiff alleges,’”

and determine whether the injury “flows from that which makes defendants’ acts unlawful.” IQ

Dental Supply, 924 F.3d at 63; Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U.S. 477, 489

(1977).

          a. Anticompetitive Conduct

          First, Plaintiff’s Complaint alleges that Defendants have taken anticompetitive action by

refusing to deal with Arcesium and by imposing exclusive dealing arrangements on customers to

prevent Arcesium from offering to integrate accounting information from Geneva into the

customer’s platforms. Compl. ¶¶ 65-81; see also Opp. at 12. While not all actions of the kind

Plaintiff alleges are anticompetitive, it is beyond dispute that refusals to deal and exclusive

dealing arrangements may give rise to antitrust liability. See, e.g., Jefferson Parish Hospital

Dist. No. 2 v. Hyde, 466 U.S. 2, 45 (1984) (“Exclusive dealing can have adverse economic

consequences by allowing one supplier of goods or services unreasonably to deprive other

suppliers of a market for their goods.”), abrogated on other grounds by Ill. Tool Works, Inc. v.

Independent Ink, Inc., 547 U.S. 28 (2006); Port Dock & Stone Corp. v. Oldcastle Ne., Inc., 507

F.3d 117, 125 (2d Cir. 2007) (discussing the kinds of refusals to deal that can be

anticompetitive).

          Here however, Defendants’ refusal to deal clearly is not anticompetitive. The Supreme

Court has held that the antitrust laws do not displace the discretion of a private business to decide




                                                  11
       Case 1:20-cv-04389-MKV Document 109 Filed 03/31/21 Page 12 of 22




on its own with whom it will deal. Verizon Commc’ns Inc. v. Law Offices of Curtis V. Trinko,

LLP, 540 U.S. 398, 408 (2004) (quoting United States v. Colgate & Co., 250 U.S. 300, 307

(1919)) (hereinafter “Trinko”). On its face, Plaintiff’s “refusal to deal” simply is an

unconsummated offer from Defendants (the creator of copyrighted software) to contract with

Plaintiff on terms Plaintiff found unfavorable. Compl. ¶¶ 64-70. Plaintiff points to no authority

that establishes this course of conduct as an antitrust violation. And indeed, this precisely is the

kind of business decision Defendants are permitted to make as owners of Geneva. Cf. Primetime

24 Joint Venture v. Nat’’l Broadcasting, Co., 219 F.3d 92, 99 (2d Cir. 2000) (“It is beyond

question that a good-faith [assertion of copyright] cannot violate the Sherman Act.”); UMG

Recordings, Inc. v. MP3.Com, Inc., 92 F. Supp. 2d 349, 352 (S.D.N.Y. 2000) (“[A] copyright []

holder’s “exclusive” rights . . . include the right, within broad limits, to curb the development of

such a derivative market by refusing to license a copyrighted work or by doing so only on terms

the copyright owner finds acceptable.”).

       Instead, Plaintiff argues that this case falls into a “limited” exception to the general

refusal to deal stemming from the Supreme Court’s earlier decision in Aspen Skiing Co. v. Aspen

Highlands Skiing Corp., 472 U.S. 585 (1985). See Trinko, 540 U.S. at 409 (describing the Aspen

Skiing rule as a “limited” exception “at or near the outer boundary of [] liability.”). The Aspen

Skiing exception essentially is that a defendant’s refusal to deal may be anticompetitive where

the parties had previously been engaged in a voluntary, cooperative, and profitable venture that

the defendant terminated and where the defendant’s decision to do so cannot be explained by

anything other than a desire to harm competitors. See Aspen Skiing, 472 U.S. at 608-611; see

also Trinko, 540 U.S. at 408-09 (discussing Aspen Skiing).




                                                 12
       Case 1:20-cv-04389-MKV Document 109 Filed 03/31/21 Page 13 of 22




       Here, Defendants actions do not fit in that narrow exception. While the Court has no

information regarding the profitability of the Parties’ Reseller Agreement, the facts that are

alleged do not bring this case within the narrow Aspen Skiing window in which a refusal to deal

can be said to be actionable anticompetitive conduct. For example, Aspen Skiing relied heavily

on the fact that the plaintiff and defendant were the only participants in the market and that the

defendant refused to deal with plaintiff even at retail price. See Aspen Skiing, 472 U.S. at 589,

593. Here, Plaintiff makes no such allegations. In fact, Plaintiff alleges that Defendants did

attempt to engage with Plaintiff on renewal of the Reseller Agreement (albeit on terms that were

less favorable to Plaintiff than the original Reseller Agreement). Compl. ¶ 66. More

importantly, in contrast to the facts in Aspen Skiing, Plaintiff and Defendants are not the only

participants in the relevant markets, here for Post-Trade Solutions and for Portfolio Accounting

Software. Plaintiff alleges that Defendants’ Geneva software is used by 60-70 percent of

relevant customers in the market for Portfolio Accounting Software. Compl. ¶¶ 39, 101. Thus,

Plaintiff’s own allegations, lead to a reasonable inference that other companies are providing

services for the other 30-40 percent. Additionally, Plaintiff makes no allegation that Defendants

are the only other provider in the Post-Trade Solutions market, and instead affirmatively alleges

the existence of other Post-Trade Solutions providers. Compl. ¶ 39. These distinctions strike at

the heart of the Aspen Skiing exception to the general rule that refusals to deal are not

anticompetitive. Accepting Plaintiff’s allegations as true, and absent any other applicable

precedent, the Court cannot find that Defendants’ refusal to deal with Arcesium was an

anticompetitive action.

       On the other hand, Plaintiff has alleged that Defendant has engaged in some

anticompetitive conduct related to the exclusive dealing arrangements with customers. Jefferson




                                                 13
       Case 1:20-cv-04389-MKV Document 109 Filed 03/31/21 Page 14 of 22




Parish, 466 U.S. at 45 (“Exclusive dealing can have adverse economic consequences by

allowing one supplier of goods or services unreasonably to deprive other suppliers of a market

for their goods.”) However, as discussed below, Plaintiff’s allegations fail to adequately link this

conduct with harm, which, in turn, deprives Plaintiff of antitrust standing.

       b.      Injury Alleged By Plaintiff

       The Complaint also does not adequately allege an injury. The Complaint includes

allegations that Defendants’ behavior will raise prices in the market, will lead to competitors’

loss of business, and will deny consumers access to Arcesium’s “superior” Post-Trade Solutions

Platform. Compl. ¶¶ 72, 82-84; see also Opp. at 12. However, in the section of Plaintiff’s

Opposition directed to the antitrust injury issue, Plaintiff does not argue that Defendants’ actions

have raised prices. See Opp. at 12-13. This makes sense, however, since Plaintiff’s complaint

does not allege that prices in either the markets for Post-Trade Solutions or for Portfolio

Accounting Software actually have risen. Rather, the plaintiff alleges only that prices could rise.

Compl. ¶ 72 (“Defendants hav[e] the ability to impose anticompetitive price increases on their

customers”); ¶ 84 (“Defendants’ actions will cause severe harm to competition and customers in

the Relevant Markets, in the form of increased prices . . . .”). These are not factual allegations,

but instead are speculative and conclusory allegations that do not suffice to defeat a Rule

12(b)(6) motion to dismiss. Siegel, 933 F.3d at 222 (The Court is “not bound to accept

conclusory allegations or legal conclusions masquerading as factual conclusions.”). In any

event, loss of business by competitors (i.e. squeezing competitors out of the market) and market-

wide decline in quality of products may be injuries for the purpose of the antitrust standing

analysis. See N.Y. Medscan LLC v. N.Y. Univ. Sch. of Med., 430 F. Supp. 2d 140, 148 (S.D.N.Y.

2006) (noting that “the courts have repeatedly held that a decline in quality is among the injuries




                                                 14
       Case 1:20-cv-04389-MKV Document 109 Filed 03/31/21 Page 15 of 22




that the antitrust laws were designed to prevent” and collecting cases). Here too, Plaintiff’s

allegations are at best conclusory, alleging not that competitors have lost business or that product

quality has declined, but only that these impacts could happen.

       This case cannot be maintained because there are no plausible allegations of market-wide

harm, as opposed to harm only to Plaintiff. See Capital Imaging Assocs., P.C. v. Mohawk Valley

Med. Assocs., Inc., 996 F.2d 537, 543 (2d Cir. 1993) (“Insisting on proof of harm to the whole

market fulfills the broad purpose of the antitrust law that was enacted to ensure competition in

general, not narrowly focused to protect individual competitors.”). Plaintiff’s only attempt to

argue such harm is its allegation that its Platform was a superior product to other products on the

market. See Opp. at 3, 12. The Court is unaware of specific binding authority from the Second

Circuit, but finds persuasive authority from other Circuits holding that a plaintiff cannot simply

plead that its products are superior; in order to have antitrust standing a plaintiff must plead facts

that show how the quality of products in the market as a whole will decline because of

Defendants’ conduct. See NicSand, Inc. v. 3M Co., 507 F.3d 442, 456 (6th Cir. 2007) (en banc)

(To survive a motion to dismiss, plaintiff cannot state antitrust injury “by asserting an

unelaborated claim that it provides better services than its competitors.”); see also Cap. Imagine

Assocs., P.C. v. Mohawk Valley Med. Assocs., Inc., 996 F.2d 537, 546 (2d Cir. 1993) (requiring

“evidence that [plaintiff’s] exclusion has, in fact, resulted in any decrease in quality of []

services” at the summary judgment stage).

       Here, Plaintiff’s Complaint does not allege how Arcesium’s Platform purportedly is

superior to Defendants’ products or to any other Post-Trade Solutions platform available on the

market. Instead, it simply makes the conclusory allegation that it is so. See Compl. ¶¶ 2, 71.

Nor does Plaintiff explain any further in its Opposition. See Opp. at 12-13 (stating that




                                                  15
       Case 1:20-cv-04389-MKV Document 109 Filed 03/31/21 Page 16 of 22




Defendants are denying consumers “access to Arcesium’s superior Post-Trade Solutions”

without further explanation). Meanwhile, the cases Plaintiff cites in its Opposition do not

abrogate the need for more specific factual allegations. Instead, those cases merely stand for the

proposition that decrease in quality can be assumed where all competitors have been pushed out

of the market, which is not the allegation here. See N.Y. Medscan, 430 F. Supp. 2d at 144, 147

(injury occurred after eliminating “only viable competition”); Aventis Envtl. Sci. USA LP v.

Scotts Co., 383 F. Supp. 2d 488, 501 (S.D.N.Y. 2005) (injury occurred where defendants

eliminated “the only significant competition”). As a result, Plaintiff has not alleged an injury for

antitrust standing purposes.

       c.      Whether the Injury Flows From Anticompetitive Conduct

       Even assuming an injury in the form of denying Plaintiff access to the market (either

because of a price advantage or superior products), Plaintiff’s allegations must show that the

injuries it alleges “flow[] from that which makes [or might make] defendants’ acts unlawful.”

Id. (quoting Daniel v. Am. Bd. Of Emergency Med., 428 F.3d 408, 438 (2d Cir. 2005) (second

alteration in original). In other words, the nature of Plaintiff’s injury (or the market-wide harm

they allege) must be caused by Defendants’ anticompetitive actions and not by something else.

Plaintiff has failed to allege the necessary causal relationship here.

       As noted above, Plaintiff’s complaints about Defendants’ refusal to renew the Reseller

Agreement does not allege anticompetitive action. As was the case in Gatt Communications,

Defendants exercised a contractual option in the Reseller Agreement, namely refusal to renew

the agreement without cause. See Compl. ¶¶ 64-70. Like in Gatt, any harms that flow from that

termination are not cognizable as antitrust injuries because Defendants were exercising their

express contractual right. Gatt Commc’ns, 711 F.3d at 76.




                                                 16
       Case 1:20-cv-04389-MKV Document 109 Filed 03/31/21 Page 17 of 22




       The facts of this case instead mirror those in the Second Circuit’s Port Dock decision.

There, the plaintiff, a distributor of crushed stone, sued a monopolist supplier of crushed stone

who refused to deal with the plaintiff, after previously selling product to it. Port Dock, 507 F.3d

at 120. The plaintiff and defendant also competed in the same distribution market, just as

Plaintiff and Defendants here do in the Post-Trade Solutions market. Id. at 119-120. The

Second Circuit affirmed the District Court’s holding that the plaintiff in Port Dock did not allege

an antitrust injury because the defendant’s refusal to deal with the plaintiff was supported by a

valid business reason (i.e. efficiency gains) and not simply by a motivation to monopolize

distribution. Id. at 125. Here, Plaintiff alleges that Defendants hold a near monopoly on

Portfolio Accounting Software, with Geneva becoming the “industry standard.” Compl. ¶¶ 27,

37. Just as in Port Dock, Plaintiff’s allegation leads to a conclusion that Defendants’ attempt to

consolidate distribution of Geneva within their Post-Trade Solutions offerings is not motivated

by anticompetitive instincts, but instead was an “efficiency-enhancing” measure consistent with

normal competition. See Def. Br. at 13-14. This conclusion also is consistent with the uniform

view that termination of distributor agreements (like the Reseller Agreement between Plaintiff

and Defendants here) is not an antitrust injury. See, e.g., Gatt Commc’ns, 711 F.3d at 76-78 (2d

Cir. 2013) (termination of distributor agreement not actionable as antitrust injury); Apotex Corp.

v. Hospira Healthcare Ltd., No. 18-cv-4903 (JMF), 2020 WL 58247, at *3-4 (S.D.N.Y. 2020)

(allegations that a manufacturer breached exclusive supplier agreement so it could compete with

supplier was not an antitrust injury).

       Plaintiff also cannot allege that the exclusive dealing arrangements with Defendants’

customers make Arcesium’s participation in the market impossible or otherwise lead to

anticompetitive harm. Any harm from the exclusive dealing arrangements is borne primarily by




                                                17
         Case 1:20-cv-04389-MKV Document 109 Filed 03/31/21 Page 18 of 22




the funds signing the agreements with Defendants who are restricted from contracting with

Arcesium if they so choose. Harm to Arcesium only flows from this arrangement if this barrier

prevents Arcesium from accessing a “significant fraction” of the relevant market. Jefferson

Parish, 466 U.S. at 45. Plaintiff alleges fewer than five examples of lost business opportunities

and then asserts the conclusory statements that Defendants’ agreements “preclude Arcesium’s

access to at least 60-70% of the relevant markets.” Compl. ¶ 81. Plaintiff does not, however,

adequately allege facts establishing that threshold or how Defendants actions have precluded it

from the market beyond the specific examples in the Complaint. In fact, the Complaint

affirmatively alleges that firms use accounting software other than Geneva, which could lead to

the inference that Arcesium is not precluded from a significant portion of the market. See

Compl. ¶¶ 39-40. Absent allegations that adequately show Plaintiff has been substantially

excluded from the market as a result of the exclusive dealing arrangements, Plaintiff has not

shown injury flowing from anticompetitive conduct.

         In sum, Plaintiff fails to allege that the harm it suffered stemmed from Defendants’

allegedly anticompetitive behavior. As a result, Plaintiff has failed to allege an antitrust injury in

this case. 8

         2)       Plaintiff Is Not An Efficient Enforcer

         Even if Arcesium had alleged an antitrust injury, it must also allege sufficient facts to

establish that it is an “efficient enforcer” of the antitrust laws. See IQ Dental Supply, 924 f.3d at

65 (citing Daniel, 428 F.3d at 443). The Second Circuit has established a four-part test for



8
 Plaintiff’s allegations regarding the termination of Plaintiff’s Continuation Rights also is not an antitrust injury
because it flowed from Defendants’ alleged breach of the contract and not from their refusal to deal or other
exclusive arrangements. However, there also is support that a breach of a contract that results in more competition
for Plaintiff—like Defendants’ actions had here—is per se not an antitrust violation. See Apotex Corp., 2020 WL
58247, at *4-5 (collecting cases).



                                                          18
       Case 1:20-cv-04389-MKV Document 109 Filed 03/31/21 Page 19 of 22




determining whether a plaintiff is an efficient enforcer. Specifically, the Court evaluates: “(1)

‘the directness or indirectness of the asserted injury,’ (2) ‘the existence of an identifiable class of

persons whose self-interest would normally motivate them to vindicate the public interest in

antitrust enforcement,’ (3) ‘the speculativeness of the alleged injury,’ and (4) ‘the difficulty of

identifying damages and apportioning them among direct and indirect victims so as to avoid

duplicative recoveries.’” Id. (quoting Daniel, 428 F.3d at 443). The Court need not give all of

the factors equal weight. Id.

        Directness of the Injury. In this case, Arcesium directly is affected by some of the

alleged anticompetitive conduct. Defendants’ refusal to deal with Arcesium by refusing to renew

the Reseller Agreement directly affects it. Arcesium, however, is only indirectly affected by

Defendants’ exclusive dealing arrangements with other customers. See Compl. ¶¶ 73-80. While

Arcesium certainly is deprived of business opportunities with those customers, the parties

directly injured by the exclusive dealing arrangements (if any) are the customers who cannot

contract with Arcesium. Indeed, Arcesium alleges that certain firms that were interested in

working with it were ultimately dissuaded from doing so due to Defendants’ exclusive dealing.

See Compl. ¶¶ 78-79. While indirect injury such as this is not dispositive, IQ Dental Supply, 924

F.3d at 65, the indirect nature of at least some of Plaintiff’s injuries cuts against finding Plaintiff

serving as an efficient enforcer.

        Sufficiently Motivated Plaintiff. Arcesium is not a sufficiently motivated plaintiff to

satisfy the “efficient enforcer” test. “Competitors and consumers in the market where trade is

allegedly restrained are presumptively the proper plaintiffs to allege antitrust injury.” In re

Alum. Ware. Antitrust Litig., 833 F.3d 151, 158 (2d Cir. 2016). “Although the existence of

more-motivated plaintiffs is not dispositive, the presence of plaintiffs who are better situated to




                                                  19
       Case 1:20-cv-04389-MKV Document 109 Filed 03/31/21 Page 20 of 22




vindicate the antitrust laws is relevant to this second factor.” IQ Dental Supply, 924 F.3d at 66

(citing In re DDAVP Direct Purchaser Antitrust Litig., 585 F.3d 677, 688-89 (2d Cir. 2009)).

Here, Plaintiff’s motivation to pursue this case is based primarily on the cancellation of the

Reseller Agreement (which, as the Court has noted, is cognizable if at all as a breach of contract,

and not as an antitrust claim), and Defendants exclusive agreements with investment funds and

managers. In light of that, the funds themselves, who are the direct victims of Defendants’

alleged restraints on dealing, are the more motivated plaintiffs to bring this action.

       Speculative Damages. While “some degree of uncertainty stems from the nature of

antitrust law,” “highly speculative damages is a sign that a given plaintiff is an inefficient engine

of enforcement.” Gelboim, 823 F.3d at 779. All of Plaintiff’s alleged damages in this case are

highly speculative. Despite Arcesium’s arguments to the contrary, see Opp. at 15, any

calculation of damages in this case will necessarily turn on several assumptions about what third-

parties would have done if the circumstances were different. While Arcesium has given several

examples of firms that considered contracting with it before being dissuaded by Defendants’

exclusive dealing, see Compl. ¶¶ 73-80, Plaintiff cannot represent what any of those Defendants

would have done in the alternative, and has not alleged that any firm would have contracted with

it but-for Defendants’ actions. Additionally, to the extent Arcesium continued to press its claims

in this case regarding Defendants’ refusal to renew the Reseller Agreement, determination of

damages would also have to include calculations about how Arcesium would have used its resale

rights and how many new customers it might have attracted. On the other hand, the damages of

directly affected firm would be the simpler calculation of the amount they overpaid for

Defendants’ services. Because Plaintiff’s damages are far more speculative than better-situated

potential plaintiffs, this factor weighs against Plaintiff as well. See Gatt Commc’ns, 711 F.3d at




                                                 20
       Case 1:20-cv-04389-MKV Document 109 Filed 03/31/21 Page 21 of 22




79 (damages in a case concerning a terminated reseller agreement were “uncertain” because

there was little proof of what business the plaintiff would have secured in the absence of the

anticompetitive conduct).

       Duplicative Damages. This case presents minimal, but some, risk of duplicative

damages. As the Second Circuit noted was the case in Gatt Communications, surely another

plaintiff could file suit against Defendants for the same scheme and be entitled to damages on the

ground that it would have secured business Arcesium claims here. See Gatt Commc’ns, 711 F.3d

at 79-80. If both cases then proceeded to judgment, there is a potential for duplicative damages.

Indeed, one such firm did file a similar suit to Plaintiff’s in federal court in Pennsylvania, though

its claims also were dismissed. See SEI Global Servs., 2020 WL 6262187.

       In light of all the factors, while there is some argument that Arcesium is directly affected

by purportedly anticompetitive conduct, the weight of the factors militates in favor of finding

that Arcesium is not an efficient enforcer of the antitrust laws on the facts of this case. In light of

this, and the Court’s finding that Arcesium also has not alleged an antitrust injury, the Court

finds that Arcesium has failed to plead facts sufficient to allege antitrust standing in this case and

the motion to dismiss is therefore granted on that ground.

B.     The Parties Other Arguments

       Because the Court holds that Plaintiff’s federal antitrust claims fail because Plaintiff has

not pleaded antitrust standing, the Court does not reach the alternative arguments that Plaintiff’s

claims fail on the merits. To the extent Plaintiff seeks leave to file an amended complaint in this

action, Defendants are free to re-raise their substantive arguments in that context.




                                                  21
        Case 1:20-cv-04389-MKV Document 109 Filed 03/31/21 Page 22 of 22




        Because dismissal of the federal antitrust claims also eliminates the only federal claims in

this case, there is no federal question jurisdiction. The Court declines to exercise jurisdiction

over Plaintiff’s state law claims. As a result, all of Plaintiff’s claims in this case are dismissed.

                                           CONCLUSION

        For the reasons stated herein, Defendants’ motion to dismiss [ECF No. 78] is GRANTED

on the ground that Plaintiff has not established antitrust standing in this case. Specifically,

because Plaintiff’s claims largely rise out of its contract with Defendants, and Defendants’

refusal to renew the contract, Plaintiff has failed to allege an antitrust injury. Plaintiff also has

not established that it is an efficient enforcer of the antitrust laws sufficient to assert the claims

alleged in the Complaint. In the absence of federal antitrust claims, the Court will not assert

supplemental jurisdiction over the state law claims.

        Because antitrust standing is a fact-intensive question, Plaintiff may be able to replead its

complaint to remedy the deficiencies identified herein. At this stage the Court cannot ascertain

whether such amendment necessarily would be futile. To the extent Plaintiff intends to move for

leave to file an Amended Complaint, the motion (together with a blacklined copy of the proposed

amended complaint) should be filed within thirty days of this Opinion and Order.

        The Clerk of Court respectfully is requested to terminate the motion at ECF No. 78 and to

close the case.



SO ORDERED

 Date: March 31, 2021                                   _________________________________
                                                        _ ______
                                                        __    ____________
                                                                         _______
                                                                         __   ____
                                                                                 ____
                                                                                   ________
                                                                                        _____
                                                                                            __
                                                                                            ___
       New York, New York                                     MARY
                                                              M RY K
                                                              MA      KAY
                                                                        AY
                                                                        A   VYSKOCIL
                                                                          Y VYS
                                                                              YSSKO
                                                                                  KOCIL
                                                             United
                                                             Un      States
                                                              nited Sta tes District Judge
                                                                       ate




                                                   22
